Title: To Alexander Hamilton from William Willcocks, 5 September 1793
From: Willcocks, William
To: Hamilton, Alexander



New York.Sepr: 5th. 1793
Sir

In going this Morning to the Gaol, I met with Mr. Francis—asked him to let me ⟨see⟩ the pamphlet he had written against Col: Hamilton: this he refuses to do, but read to me a Correspondence between the President, You, and himself, on the subject of the warrants he holds against the U. S.
The burden of his story is this—That he has certain warrants for money agt. the United States. That you have at times, flattered him with the payment thereof and as often disappointed his expectations, Although part of the money has been advanced. That he applied to the President—Who gives him no satisfaction.
That he is not only, not paid, but that tho’ particularly requested, neither the President, nor You, will assign him any Reason. I told him, I supposed he was entitled at least to some reason, for the delay of payment—that I should expect it myself; and so I should, or most certainly make a damn’d noise about it.
As to the Affair of Glausback, he does not pretend that you had any interest, but on the contrary he knows, that the negotiation was solely for the benefit of Mrs Greene. But he reasons thus; that as he knows that you interested yourself, on that occasion to promote the interest of a third Person, from that, & the other ⟨circum⟩stances of the Warrants, he concludes, that he has ⟨a⟩ right to presume that you in this instance, mean to advance the interest of some third person, at his expence. He says he has in his possession the draft in your hand writing, of a power for the purpose of transfering Glausbacks right.
You have inclosed Mr Flints recollection ⟨of⟩ the subject. Col: Duer desires me to inform ⟨you that he⟩ could only certify that the facts in that ⟨– are⟩ substantially true—but that if you wish info⟨rmation as⟩ to any particularly points in which his mem⟨ory⟩ serve him, he shall be glad to oblige you.
Slander is gratifying to the evil dis⟨position⟩ of mankind and you may rest assured, ⟨that as in⟩ all other instances, so in this, nothing to your disadvantage is lost in the course of circulation. The Idea was, that Mr Francis can substantiate some official criminallity against you, of a very serious nature. And yet no one pretends to any precision.
Thus as you have written—The throat of your political reputation is to be cut, in Whispers.
Mr Francis must be made to come out.
Yours &c

Wm Willcocks
Col: Hamilton

